


Exhibit 10.2
THIRD AMENDMENT
to the
Dover Corporation
Deferred Compensation Plan
(As Amended and Restated as of January 1, 2009)




WHEREAS, Dover Corporation (the "Corporation") has heretofore adopted the Dover
Corporation Deferred Compensation Plan, as amended and restated as of January 1,
2009 (the "Plan"); and


WHEREAS, Since the adoption by the Corporation of the Dover Corporation Benefits
Committee Charter in November 2011, the Benefits Committee of the Corporation
(the "Benefits Committee") has had the responsibility for the general management
and operation of the Plan and is authorized to amend the Plan on behalf of the
Corporation; and


WHEREAS, the Benefits Committee deems it advisable to amend the Plan in the
manner set forth herein to codify the changes made to the Plan by the adoption
of the Benefits Committee Charter.


NOW, THEREFORE, BE IT


RESOLVED, the Plan is hereby amended as follows:


1.    Effective January 1, 2014, Section 2.10 of the Plan is amended and
restated in its entirety, as follows:


2.10    “Committee” means the Dover Corporation Benefits Committee.


2.    Effective January 1, 2014, Section 2.11 of the Plan is amended and
restated in its entirety, as follows:


2.11    “Company” means Dover Corporation, a Delaware corporation, and any
present or future subsidiary corporation of Dover Corporation, for the period of
time such corporation is owned or controlled by Dover Corporation, unless the
Committee determines that such entity should not be included in the Plan. For
purposes of the Plan, the term “subsidiary corporation” shall be defined as set
forth in Section 424(f) of the Code.


3.    Effective January 1, 2014, Section 2.35 of the Plan is amended and
restated in its entirety, as follows:


2.35 “Specified Employee” means an employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and any applicable regulations or other
pronouncements issued by the Internal Revenue Service with respect thereto. The
determination of who the Specified Employees are as of any time shall be made by
the Committee or by such committee, person or persons as the Committee shall
delegate for such purpose.


4.    Effective January 1, 2014, Section 9.1 of the Plan is amended and restated
in its entirety, as follows:


9.1    Plan Administration. The Plan shall be administered by the Committee. The
Committee shall administer the Plan in accordance with its terms, and shall have
all powers necessary to accomplish such purpose, including the power and
authority to construe and interpret the Plan, to define the terms used herein,
to prescribe, amend and rescind rules and regulations, agreements, forms and
notices relating to the administration of the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. Any
actions of the Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Committee may delegate any
of its powers or duties to others as it shall determine and may retain counsel,
agents and such clerical and accounting services as it may require in carrying
out the provisions of the Plan. An employee of the Company or Committee member
who is also a Participant in the Plan shall not be involved in the decisions of
the Company or Committee regarding any determination of any specific claim for
benefit with respect to himself or herself


5.    Effective January 1, 2014, Section 10.1 of the Plan is amended and
restated in its entirety, as follows:


10.1    Amendment and Termination. The Plan may be amended at any time by the
Committee and may be terminated at any time by the Committee; provided, however,
that no such amendment or termination shall




--------------------------------------------------------------------------------




adversely affect the rights of Participants or their beneficiaries with respect
to amounts credited to the Deferred Compensation Accounts prior to such
amendment or termination, without the written consent of the Participant.


